
	

114 SRES 163 ATS: Expressing the sense of the Senate on the humanitarian catastrophe caused by the April 25, 2015, earthquake in Nepal. 
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 163
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2015
			Mr. Cardin (for himself, Mr. Risch, Mr. Durbin, Mr. Markey, Mrs. Shaheen, Ms. Mikulski, Mr. Tester, Mr. Murphy, Mr. Schumer, Mrs. Boxer, Mrs. Murray, Mr. Kaine, Mr. Coons, Mr. Reed, Ms. Murkowski, Mr. Rubio, and Ms. Ayotte) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate on the humanitarian catastrophe caused by the April 25, 2015,
			 earthquake in Nepal. 
	
	
 Whereas, on April 25, 2015, an earthquake measuring 7.8 on the Richter scale and the aftershocks of the earthquake devastated Kathmandu, Nepal and the surrounding areas, killing thousands, injuring thousands more people, and leaving many thousands of people homeless;
 Whereas the earthquake also resulted in the loss of life and destruction of property in India, Bangladesh, and the Tibetan Autonomous Region of China;
 Whereas United States citizens were also killed in the wide-scale destruction caused by the earthquake;
 Whereas Nepal, which is one of the poorest countries in the world, has an estimated 25 percent of the population living on less than $1.25 a day, has an estimated 46 percent unemployment rate with a majority of the population engaged in subsistence agriculture, and has one of the slowest economic growth rates in the region;
 Whereas years of civil conflict in Nepal led to a massive influx of people into urban areas despite the absence of appropriate facilities, roads, housing, and infrastructure to support the people;
 Whereas, since the end of hostilities, political gridlock among the leadership of Nepal to finalize a constitution has stymied growth and development;
 Whereas the loss of infrastructure will further inhibit economic growth in the impoverished country of Nepal;
 Whereas the United States Government has worked with the Government of Nepal on disaster risk reduction and earthquake preparedness for years, which certainly saved many lives and accelerated the ability of the Government and people of Nepal to respond to disasters and earthquakes;
 Whereas the United States Government and the international community are mounting a large-scale response and recovery effort; and
 Whereas the United States Agency for International Development is leading the response of the United States by providing a Disaster Assistance Response Team (DART), funding, and Urban Search and Rescue experts: Now, therefore, be it
		
	
 That the Senate— (1)expresses profound sympathy to, and unwavering support for, the people of Nepal, India, Bangladesh, and the Tibetan Autonomous Region of China, who have always shown resilience and now face catastrophic conditions in the aftermath of the April 25, 2015, earthquake, and sympathy for the families of the citizens of the United States who perished in the disaster;
 (2)applauds the rapid and concerted mobilization by President Barack Obama to provide immediate emergency humanitarian assistance to Nepal, and the hard work and dedication of the people at the Department of State, the United States Agency for International Development, and the Department of Defense in quickly marshaling United States Government resources to address both the short- and long-term needs in Nepal;
 (3)urges that all appropriate efforts be made to secure the safety of orphans in Nepal; (4)urges that all appropriate efforts be made to sustain recovery assistance to Nepal beyond the immediate humanitarian crisis to support the people of Nepal with appropriate humanitarian, developmental, and infrastructure assistance needed to overcome the effects of the earthquake;
 (5)expresses appreciation for the ongoing and renewed commitment of the international community to the recovery and development of Nepal;
 (6)urges all countries to commit to assisting the people of Nepal with their long-term needs; (7)calls on the Government of Nepal to take all necessary actions to enable a faster and more sustainable recovery; and
 (8)expresses support for the United States Embassy team in Kathmandu, DART members, other Federal agencies, and the non governmental organization community in the United States, who are valiantly working to assist thousands of people in Nepal under extremely adverse conditions.
			
